Case 20-65841-lrc            Doc 51     Filed 05/20/20 Entered 05/20/20 12:15:56                 Desc Main
                                        Document      Page 1 of 7


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

    In re:
                                                                 Chapter 11
    IFS SECURITIES, INC.,
                                                                 Case No. 20-65841-LRC
             Debtor.


                  REPLY TO JOINT OBJECTION OF OBJECTING CREDITORS AND
                   IN SUPPORT OF MOTION OF INTL FCSTONE FINANCIAL, INC.
                           FOR RELIEF FROM THE AUTOMATIC STAY1

             INTL FCStone Financial, Inc., (“INTL”), by and through undersigned counsel, hereby

files this reply (this “Reply”) to the Joint Objection by Creditor R. Bryan Edwards and Craig

Walker to the Motion for Relief from Automatic Stay Filed by INTL FCStone Financial, Inc.

(Doc. 45) (the “Objection”) jointly filed by R. Bryan Edwards (“Edwards”) and Craig Walker

(“Walker”, together with Edwards, the “Objecting Creditors”). In support of this Reply, INTL

states as follows:

             1.      As set forth in the Motion, the Debtor and INTL are parties to the Agreement. The

Mandatory Arbitration Provision of the Agreement requires the Debtor and INTL to submit all

disputes arising under or related to the Agreement to FINRA arbitration. The Debtor is asserting non-

core claims against INTL, which INTL disputes, under the Agreement, and the Debtor and INTL,

consistent with the terms of the Mandatory Arbitration Provision, have submitted to the Pending

Arbitration to address this dispute. (Doc. 26-1 at ¶ 23; Doc. 26-2 at Ex. A § 12(d)).

             2.      In addition to the Mandatory Arbitration Provision set forth in the Agreement, the

FINRA Rules mandate FINRA arbitration of the dispute between the Debtor and INTL. See


1
 Capitalized terms used but not defined in this Reply shall have the meanings ascribed to them in the Motion of
INTL FCStone Financial, Inc. for Relief from the Automatic Stay (Doc. 26) (the “Motion”).
Case 20-65841-lrc      Doc 51     Filed 05/20/20 Entered 05/20/20 12:15:56           Desc Main
                                  Document      Page 2 of 7


FINRA Rules 13100(q) and 13200(a), https://www.finra.org/rules-guidance/rulebooks/finra-

rules.

         3.    Subsequent to the Petition Date, on May 7, 2020, INTL filed its Motion prior to

the current responsive pleading deadline in the Pending Arbitration—May, 29, 2020—requesting

relief from the automatic stay to file its Arbitration Answer and counterclaims on a timely basis

and otherwise participate fully in the Pending Arbitration. (See Doc. 26). The Debtor has agreed

to the entry of a Consent Order (the “Consent Order”) granting INTL’s Motion to permit the

Pending Arbitration to proceed in accordance with the Parties’ Agreement; provided, however,

INTL will only be permitted to pursue collection of any judgment it obtains against the Debtor

in these bankruptcy proceedings. A copy of the Consent Order is attached hereto as Exhibit A.

         4.    On May 14, 2020, the Debtor filed its Combined Disclosure Statement and Plan

of Liquidation (Doc. 39) (the “Liquidating Plan”). If confirmed, the Liquidating Plan provides

for the appointment of a liquidating trustee who will, upon the Effective Date (as that term is

defined in the Liquidating Plan), acquire control over the Debtor’s property, including but not

limited to the Debtor’s alleged causes of action against INTL in the Pending Arbitration. (Doc.

39 at § 7.3; see also id. at § 8.1(k)) (setting out the power and duty of the Liquidating Trustee

“to act on behalf of the Debtor and the Estate in all … arbitration …, and to settle, retain,

enforce, dispute or adjust any actions involving the Assets or Trust Assets that could arise or be

asserted at any time under the Bankruptcy Code or otherwise ….”) (emphasis added).

         5.    On May 15, 2020, the Objecting Creditors filed their Objection, requesting that

the Court deny INTL’s Motion. According to the Objecting Creditors, INTL’s Motion is due to

be denied because the circumstances and authorities cited by INTL do not support a finding that




                                                2
Case 20-65841-lrc       Doc 51    Filed 05/20/20 Entered 05/20/20 12:15:56            Desc Main
                                  Document      Page 3 of 7


“cause” exists to lift or otherwise modify the automatic stay to permit the Pending Arbitration to

proceed.

       6.      The Objecting Creditors also argue that INTL’s Motion is due to be denied, and

that the Pending Arbitration should not be permitted to proceed at this time, because the Debtor’s

principal, Alex McKenzie, has an incentive to “quickly … settle[], possibly at a steep discount,

[the Debtor’s claims against INTL] before the [Pending Arbitration] (including the proposed

counterclaims) exposes facts harmful to Mr. McKenzie.” (Doc. 45 at 12).

       7.      As set forth below, the Objecting Creditors’ arguments miss the mark. The Court

should overrule the Objecting Creditors’ Objection and grant INTL’s Motion.

I.     The Authorities Cited by INTL Unequivocally Support its Request for Stay Relief.

       The Objecting Creditors’ assert in their Objection that INTL’s Motion is not supported

by the very authorities cited by INTL in support thereof. The Objecting Creditors are wrong,

and their argument deserves short shrift.

       For example, INTL cites the Zimmerman case in support of its Motion. In Zimmerman,

this Court held that cause existed to grant relief from the automatic stay to permit arbitration to

proceed where, as here, arbitration of the relevant claims would be limited to liquidation of those

claims in connection with a contract subject to a binding arbitration provision. In re Zimmerman,

341 B.R. 77, 79 (Bankr. N.D. Ga. 2006) (citing Moses H. Cone Mem'l Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 24, 103 S. Ct. 927, 74 L.Ed.2d 765 (1983); Shearson/Am. Express, Inc. v.

McMahon, 482 U.S. 220, 226, 107 S.Ct. 2332, 96 L. Ed. 2d 185 (1987)); see also In re Dixon,

428 B.R. 911, 915 (Bankr. N.D. Ga. 2010) (“Bankruptcy courts do not have the discretion to

decline to enforce an arbitration agreement in non-core proceedings”). Zimmerman clearly

supports INTL’s request for relief.




                                                3
Case 20-65841-lrc       Doc 51    Filed 05/20/20 Entered 05/20/20 12:15:56            Desc Main
                                  Document      Page 4 of 7


       INTL also cites the Eleventh Circuit’s decision in Whiting-Turner Contracting Co., et al.

v. Elec. Mach. Enters., Inc. (In re Elec. Mach. Enters., Inc.), 479 F. 3d 791, 796 (11th Cir. 2007)

in support of its request for relief. In Electric Machinery, a subcontractor filed a voluntary

chapter 11 petition and then sought turnover from the general contractor of amounts allegedly

due from the settlement of a contract dispute with the property owner. Id. at 793–95. In response,

the general contractor sought to compel arbitration under the parties’ pre-petition agreement and

the FAA. Id. The Eleventh Circuit ultimately held that a bankruptcy court must enforce the

parties’ arbitration agreement if the proceeding is non-core in nature.                Id. (citing

Crysen/Montenay Energy Co. v. Shell Oil Co. (In re Crysen/Montenay Energy Co.), 226 F. 3d

160, 166 (2nd Cir. 2000)). If, and only if, the relevant claims implicate the court’s core

jurisdiction, then the bankruptcy court may determine “whether enforcing a valid arbitration

agreement would inherently conflict with the underlying purposes of the Bankruptcy Code.” Id.

       Despite the Objecting Creditors’ contention to the contrary, the Electric Machinery

analysis applies to motions for relief from the automatic stay to proceed with arbitration. See,

e.g., In re Bill Heard Enters., Inc., 400 B.R. 806, 812 (Bankr. N.D. Ala. 2009) (permitting

arbitration of core proceedings pursuant to arbitration agreement where bankruptcy court found

no inherent conflict with the Bankruptcy Code); In re Shores of Panama, Inc., 387 B.R. 864

(Bankr. N.D. Fla. 2008) (granting motion for relief from the automatic stay and to compel

arbitration in the interests of expediency and economy); In re Penison Worldwide, Inc., et al.,

2013 WL 2491667 (Bankr. D. Del., June 11, 2013) (granting creditor’s motion for relief from

the automatic stay to bring claims against a debtor through a pending FINRA arbitration

proceeding).




                                                4
Case 20-65841-lrc       Doc 51    Filed 05/20/20 Entered 05/20/20 12:15:56            Desc Main
                                  Document      Page 5 of 7


       As set forth in the Motion, the application of the Electric Machinery analysis to the

circumstances of this matter leads to the ineluctable conclusion that cause exists to grant INTL

relief from the automatic stay to proceed in the Pending Arbitration.

II.    The Prospective Appointment of a Liquidating Trustee and this Court’s Oversight
       Eliminate any Potential Moral Hazard Alleged in the Objection.

       The Objecting Creditors admit that the motivating force behind their Objection is their

concern that “the Debtor’s current principal, Mr. McKenzie, [is] highly conflicted both in

pursuing the arbitration and in attempting to resolve it … because … there will be critical issues

surrounding Mr. McKenzie’s personal behavior, culpability, and liability.” (Doc. 45 at 11). The

Objecting Creditors’ concern is unfounded.

       As set forth above, the Debtor seeks the appointment of a Liquidating Trustee in

connection with its Liquidating Plan. If confirmed, the Liquidating Trustee, subject to this

Court’s oversight, will owe a fiduciary duty to the Debtor’s Estate—not just the Objecting

Creditors—to pursue the Debtor’s claims against INTL for the benefit of the Debtor’s Estate —

not just the Objecting Creditors—in the Pending Arbitration. (See Doc. 39, §§ 7.3, 8.1). See also

11 U.S.C. §§ 704(a), 1106(a) (imposing duty to “collect and reduce to money the property of the

estate for which such trustee serves, and close such estate as expeditiously as is compatible with

the best interests of parties in interest[.]”). Additionally, to the extent the Objecting Creditors

become unsatisfied with the prospective Liquidating Trustee’s efforts in the Pending Arbitration,

the Objecting Creditors may seek relief from this Court.

       Based on the foregoing, to the extent the Objecting Creditors are asserting that the

Pending Arbitration should not be permitted to proceed at this time based on some perceived

self-interest of Debtor’s principal, such concern is misplaced.




                                                5
Case 20-65841-lrc       Doc 51     Filed 05/20/20 Entered 05/20/20 12:15:56              Desc Main
                                   Document      Page 6 of 7


III.   The Pending Arbitration is in the Best Interests of All Interested Parties.

       As evidenced by the Debtor’s first-day motions and the filing of its Liquidation Plan, the

Debtor has determined that an efficient and orderly liquidation of its assets is in the best interests

of its Estate. (See generally Docs. 10, 39). Consistent with this determination, the Debtor has

agreed to the entry of a Consent Order granting INTL’s Motion, which will, if entered, permit

the Pending Arbitration to proceed efficiently before a panel of FINRA experts who routinely

adjudicate similar disputes. Such a result will promote judicial economy and the best interest of

the Debtor’s Estate by “reduc[ing] to money the property of the estate … as expeditiously as is

compatible with the best interests of [all] parties in interest.” 11 U.S.C. § 704(a)(1). Although

INTL believes the Pending Arbitration will not, in fact, result in any money judgment in favor

of the Debtor or its estate, INTL does believe that allowing the Pending Arbitration to proceed

will most efficiently and expeditiously resolve the Debtor’s alleged causes of action, which

benefits all parties attempting to analyze the Plan.

       For the foregoing reasons, INTL respectfully requests the Court to deny the Objection

and enter an Order granting the Motion.

       Dated: May 20, 2020                         /s/Ryan D. Thompson
                                                   Ryan D. Thompson
                                                   Attorney for INTL FCStone Financial, Inc.
OF COUNSEL:
Ryan D. Thompson
MAYNARD, COOPER & GALE, P.C.
1901 Sixth Avenue North
2400 Regions/Harbert Plaza
Birmingham, Alabama 35203
Telephone: (205) 254-1854
Facsimile:   (205) 254-1999
Email:       rthompson@maynardcooper.com




                                                  6
Case 20-65841-lrc        Doc 51      Filed 05/20/20 Entered 05/20/20 12:15:56             Desc Main
                                     Document      Page 7 of 7


                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 20, 2020, the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of record, and on the following:

 John D. Elrod                                         Jonathan S. Adams
 GREENBERG TRAURIG, LLP                                OFFICE OF THE U.S. TRUSTEE
 3333 Piedmont Road, NE                                362 Richard Russell Building
 Suite 2500                                            75 Ted Turner Drive
 Atlanta, Georgia 30305                                Atlanta, Georgia 30303
 Telephone: (678) 553-2259                             Telephone:     (404) 331-4437
 Facsimile:    (678) 553-2269                          Email:         jonathan.s.adam@usdoj.gov
 Email:        elrodj@gtlaw.com
                                                       Counsel for U.S. Trustee
 Proposed Counsel for the Debtor


 Lucas W. Andrews
 WATSON SPENCE LLP
 Georgia Bar No. 019533
 999 Peachtree Street NE
 Suite 1130
 Atlanta, Georgia 30309
 Telephone: (678) 433-6756
 Email:        landrews@watsonspence.com

 Counsel for R. Bryan Edwards

         I further certify that I have served the foregoing via U.S. First Class mail, postage prepaid,

and via email on the following:

Craig Walker
650 Glenbarrett Court NE
Marietta, Georgia 30066
Telephone: (404) 416-9065
Email:        craig.walkeratl@gmail.com

Pro Se

                                                    /s/Ryan D. Thompson
                                                    Of Counsel




                                                   7
